DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 2-24-2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194

Regarding claim 1, Yamkovoy teaches a system for delivering an output sound to a user, the system (Figs 1-3 headset 90, [19-34]) comprising:
a microphone (Fig 2, microphone 64, [24]) configured to receive an input sound and to produce a microphone signal representative of the received input sound;
a user interface configured to receive a user command (Fig 2, volume controls communication interface chip 62 and user-operable up and down volume control devices 66/68, [24-25, 28-29]):
an audio processor configured to produce an output audio signal by processing the microphone signal (Fig 2, controller 72 initial setup mode, allowing for setting up and storing of balance, [30-32]), the audio processor including:
an environmental parameter detector configured to detect one or more environmental parameters using the microphone signal (Fig 2, system 50 uses audio level detector 74 to determine the audio signal level, controller 72 can then increase/decrease the volume via control of device 76/78 the potentiometers in control 80, [28-32]),
the one or more environmental parameters characterizing the input sound (Fig 2, audio level detector (Fig 2, audio level detector 74/volume controller/user-operable up and down volume control device 66/68; each push generates a command that is sent back to the audio source via the same wire as the microphone, [24-28]); and 
a processing adjuster configured to adjust the processing of the microphone signal based on the user command, the one or more environmental parameters (Fig 2, volume controller/user-operable up and down volume control device 66/68; each push generates a command that is sent back to the audio source via the same wire as the microphone, [24-28]), and
 a speaker (Figs 2-3 speaker 91/92, [33-34]) configured to produce the output sound using the output audio signal.
Yamkovoy teaches the controller for control and adjust the audio signals level.  

Yamkovoy does not teach a processing adjuster configured to adjust the processing of the microphone signal based on the user command, the one or more environmental parameters, and one or more preferences of the user relating listening goals of the user to the one or more environmental parameters.
Bramslow teaches a processing adjuster (Abstract, Fig 2 the processor 126 for controlling the overall operation of the signal processing unit 114, [50]) configured to adjust the processing of the microphone signal based on the user command, the one or more environmental parameters (para [21,26] teaches user interface by means of a memory unit of a data logger section, configuring said setting according to said set of control parameters by means signal processing unit, and adjusting said set of control parameter according to said data in said data logging section by means of a learning controller), and 
one or more preferences of the user relating listening goals of the user to the one or more environmental parameters (para [21, 23] teaches the learning controller may generate sets of parameter logged for a particular acoustic environment.  The learning controller may be adapted to continuously update the sets of parameters with said logged in the data logger.  The learning controller ensures better listening for user of the hearing aid in many different acoustic environment making the hearing aid very versatile).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a processing adjuster configured to adjust the processing of the microphone signal based on the user command, the one or more environmental parameters, and one or more preferences of the user relating listening goals of the user to the one or more environmental parameters in Yamkovoy’s invention as taught by Bramslow, the learning controller ensures better listening in various acoustic environments, and determines an operation that matches the user’s need, see Bramslow’s para [23].
Regarding claim 2, Yamkovoy teaches the system of claim 1, comprising a hearing device including at least the microphone (Figs 1-3 microphone 64, [24-25, 33]), and the speaker (speaker 91/92).
Yamkovoy does not explicitly teach the audio processor.
Bramslow teaches teach the audio processor (Abstract, Fig 2 the processor 126 for controlling the overall operation of the signal processing unit 114, [50]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the audio processor in Yamkovoy’s invention as taught by Bramslow for controlling and adjusting user’s the setting.

Regarding claim 8, Yamkovoy teaches the system of claim 2, wherein the environmental parameter detector is further configured to produce a classification of the input sound using the one or more environmental parameters (para [23, 34] teaches sound classification such as music).
Yamkovoy does not teach the processing adjuster is configured to adjust the processing of the microphone signal based on the user command, the one or more preferences of the user, and the classification of the input sound. 
Bramslow teaches the processing adjuster is configured to adjust the processing of the microphone signal based on the user command (Abstract, para [49-50, 67-68] teaches user can adjust the volumes to a best setting in daily use in all acoustic environments where adjustments are desired, adjust the set of control parameters according to the data in the data logging section), the one or more preferences of the user (Abstract, para [7-8, 65-66] teaches the signal processing unit 114 further comprises a user controller for controlling the data logging and learning of the user's interactions recorded through the UI 124) and the classification of the input sound (para [71, 73] teaches sound classification such as music).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the processing adjuster in Yamkovoy’s invention as taught by Bramslow, allow user to adjust the volumes to a best setting in daily use in all acoustic environments where adjustments are desired, see Bramslow’s para [66].

Regarding claim 9, Yamkovoy does not teach the claimed limitation of claim 9.
Bramslow teaches the system of claim 2, wherein the audio processor further comprises a user preference recorder configured to receive the one or more preferences from the user and record the received one or more preferences (Abstract, Fig 2, para [40-45, 66-68, 71] teaches data logger recording/control volume setting is remembered for each program and is stored when the user returns to an associated program).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the audio processor further comprises a user preference recorder configured to receive one or more preferences from the user and record the received one or more preferences in Yamkovoy’s invention as taught by Bramslow, allow user record his/her preferences and allowing the user to customize the user’s listening experience.

Regarding claim 10, Yamkovoy does not teach the claimed limitation of claim 10.
Bramslow teaches the system of claim 2, wherein the audio processor further comprises a user preference recorder configured to record the one or more preferences of the user by learning one or more preferences automatically over time when the hearing device is used by the user by executing a machine learning algorithm (para [2, 43-46, 78] teaches the UI 124 enables the user to respond to the automatically selected program, or volume setting communicated directly to the signal processor unit 114).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the audio processor further comprises a user preference recorder configured to receive one or more preferences from the user and record the received one or more preferences in Yamkovoy’s invention as taught by Bramslow allow user record his/her preferences and allowing the user to customize the user’s listening experience
Regarding claim 11, Yamkovoy teaches a method for operating a hearing device to deliver an output sound to a user (Figs 1-3, Abstract), the method comprising:
receiving an input sound (Fig 2, microphone 64, [24]) and producing a microphone signal representative of the input sound using a microphone of the hearing device (Fig 2, microphone 64, [24]);
processing the microphone signal to produce an output audio signal using an audio processor of the hearing device receiving a user command (Fig 2, volume controls communication interface chip 62 and user-operable up and down volume control devices 66/68, para [24-25, 28-29]);
detecting one or more environmental parameters from the microphone signal (Fig 2, system 50 uses audio detector 74 to determine the audio signal level, controller 72 can then increase/decrease the volume via control of device 76/78 the potentiometers in control 80, para [28-32]);
producing the output sound based on the output audio signal using a speaker of the hearing device (Figs 2-3, speaker 91/92 configured to produce an output sound using the output audio signal, para [33-34]).

Yamkovoy does not teach adjusting the processing of the microphone signal based on the user command and one or more preferences of the user relating listening goals of the user to the one or more environmental parameters.
Bramslow teaches adjusting the processing (Abstract, Fig 2 the processor 126 for controlling the overall operation of the signal processing unit 114, [50]) of the microphone signal based on the user command and one or more preferences of the user relating listening goals of the user to the one or more environmental parameters (para [21,26] teaches user interface by means of a memory unit of a data logger section, configuring said setting according to said set of control parameters by means signal processing unit, and adjusting said set of control parameter according to said data in said data logging section by means of a learning controller),
and one or more preferences of the user relating listening goals of the user to the one or more environmental parameters (para [21, 23] teaches the learning controller may generate sets of parameter logged for a particular acoustic environment.  The learning controller may be adapted to continuously update the sets of parameters with said logged in the data logger.  The learning controller ensures better listening for user of the hearing aid in many different acoustic environment making the hearing aid very versatile).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a processing adjuster configured to adjust the processing of the microphone signal based on the user command, the one or more environmental parameters, and one or more preferences of the user relating listening goals of the user to the one or more environmental parameters in Yamkovoy’s invention as taught by Bramslow, the learning controller ensures better listening in various acoustic environments, and determines an operation that matches the user’s need, see Bramslow’s para [23].

Regarding claim 12, Yamkovoy teaches the method of claim 11, further comprising allowing the user to enter the user command using the hearing device (Fig 2 volume controls communication interface chip 62 and user-operate up and down volume control devices 66/68, [24-25, 28-29]).

5.	Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194 further in view of Benattar 2019/0028803

Regarding claim 3,  Yamkovoy teaches the system of claim 2, further comprising an external device configured to be communicatively coupled to the hearing device via a wireless link (para [20] teaches headphone cable can be provided wirelessly radio frequency signal such as Bluetooth signal).
Yamkovoy as modified by Bramslow does not teach the external device configured to receive additional information from the user and to supply the additional information to the hearing device, the additional information including one or more of: at least one of a type or a location of each signal of interest in the user’s environment; at least one of a type or a location of each signal that is undesirable in the user’s environment; and the listening goals of the user,  
wherein the processing adjuster is further configured to adjust the processing of the microphone signal using the additional information.
Benattar teaches the external device configured to receive additional information from the user and to supply the additional information to the hearing device, the additional information including one or more of:
 at least one of a type (para [73-76] teaches active noise control system that adjusts or allows a user to adjust the system to respond to environmental noise conditions, para [81-83] teaches allow users to utilize a library of predetermined desirable ambient sounds and ambient profiles or experiences) or a location of each signal of interest in the user’s environment; 
at least one of a type (para [90-92, 97] teaches the system enables users to compensate or adjust for inclement listening environments, adjustment of desired ambient sound from certain microphone or direction where the acoustic representation of wind, sound pressure or other inclement environmental sound included as undesirable acoustic sound) or a location of each signal that is undesirable in the user’s environment; and
the listening goals of the user (para [73, 83, 109 teaches allows user adjusts ambient sound to match their desired preference, para [85] teaches allow a user to select which sound are to be heard from both the ambient environment and the source signal),
wherein the processing adjuster is further configured to adjust the processing of the microphone signal using the additional information (para [92-93, 109] teaches the ability of the system to utilized an array of input microphones will enable dynamic adjustment of desired ambient sound from certain or other inclement environmental sounds, and adjustments to customize the audio cancellation profile of ambient environment).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Benattar in Yamkovoy’s invention as modified by Bramslow, the customized audio system may be used to enhance desirable audio information, decrease undesirable audio information, and/or tune audio to improve listening experience, see Banattar’s para [70].

Regarding claim 14, Yamkovoy as modified by Bramslow does not teach the claimed limitation of claim 14..
Benattar teaches the method of claim 11, further comprising: receiving additional information including one or more of: 
at least one of a type (para [73-76] teaches active noise control system that adjusts or allows a user to adjust the system to respond to environmental noise conditions, para [81-83] teaches allow users to utilize a library of predetermined desirable ambient sounds and ambient profiles or experiences) or a location of each signal of interest in the user's environment; 
at least one of a type (para [90-92, 97] teaches the system enables users to compensate or adjust for inclement listening environments, adjustment of desired ambient sound from certain microphone or direction where the acoustic representation of wind, sound pressure or other inclement environmental sound included as undesirable acoustic sound) or a location of each signal that is undesirable in the user’s environment; and 
the listening goals of the user (para [73, 83, 109 teaches allows user adjusts ambient sound to match their desired preference, para [85] teaches allow a user to select which sound are to be heard from both the ambient environment and the source signal), and adjusting the processing of the microphone signal using the additional information (para [92-93, 109] teaches the ability of the system to utilized an array of input microphones will enable dynamic adjustment of desired ambient sound from certain or other inclement environmental sounds, and adjustments to customize the audio cancellation profile of ambient environment).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Benattar in Yamkovoy’s invention as modified by Bramslow, the customized audio system may be used to enhance desirable audio information, decrease undesirable audio information, and/or tune audio to improve listening experience, see Banattar’s para [70].

6.	Claims 4-6, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194 further in view of Paludan 2006/0204025

Regarding claim 4, Yamkovoy as modified by Bramslow does not teach the claimed limitation of claim 4.
Paludan teaches the system of claim 2, wherein the audio processor comprises multiple frequency channels for processing the microphone signal at multiple frequency ranges (Figs 4-8 para [24-48]), and
 the processing adjuster is configured to adjust the processing of the microphone signal for each channel of the multiple frequency channels independently (para [19-74]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the audio processor in Yamkovoy’s invention as modified by Bramslow as taught by Paludan, the perception of speech in that sound environment may be improved.

Regarding claim 5,  Yamkovoy does not teach the claimed limitation of claim 5.
Bramslow teaches wherein the processing adjuster is configured to adjust at least a gain (para [14, 16, 67, 70] teaches adjust the gain) and a frequency response of the hearing device (para [14-15, 53). 
Yamkovoy as modified by Bramslow does not teach wherein the processing adjuster is configured to adjust a compression ratio.
Paludan teaches the system of claim 4, wherein the processing adjuster is configured to adjust at least a gain, a compression ratio (para [19, 56] teaches adjust compression ratio).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the processing adjuster is configured to adjust a compression ratio in Yamkovoy’s invention as modified by Bramslow taught by Paludan, in order to adjust a compression ratio and adjustment of compression parameter in the signal processor.

 Regarding claim 6, Yamkovoy as modified by Bramslow does not teach the claimed limitation of claim 6.
Paludan teaches the system of claim 4, wherein the environmental parameter detector is configured to detect the environmental parameters for specific frequency ranges selected from the multiple frequency ranges (Figs 6-8, sound 71 is split into a number of frequency bands using a set of band pass filters 72 are fed to a number of detectors 73, para [71-74]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Paludan in Yamkovoy’s invention as modified by Bramslow, the perception of speech in that sound environment may be improved.

Regarding claim 15, Yamkovoy does not teach the claimed limitation of claim 15.
Bramslow teaches the method of claim 11, wherein adjusting the one or more processor settings comprises adjusting one or more of a gain (para [14, 16, 67, 70] teaches adjust the gain) and a frequency response of the hearing device (para [14-15, 53]).
Yamkovoy as modified by Bramslow does not teach wherein the processing adjuster is configured to adjust a compression ratio.
Paludan teaches the system of claim 4, wherein the processing adjuster is configured to adjust at least a gain, a compression ratio (para [19, 56] teaches adjust compression ratio).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the processing adjuster is configured to adjust a compression ratio in Yamkovoy’s invention as modified by Bramslow taught by Paludan in order to adjust a compression ratio and adjustment of compression parameter in the signal processor.
Regarding claim 16, Yamkovoy teaches the method of claim 15, further comprising: classifying the input sound using the one or more environmental parameters (para [23, 34] teaches sound classification such as music). 
Yamkovoy does not teach adjusting the processing of the microphone signal based on the user command, the one or more preferences of the user, and the classification of the input sound.
Bramslow teaches adjusting the processing of the microphone signal based on the user command (Abstract, para [49-50, 67-68] teaches user can adjust the volumes to a best setting in daily use in all acoustic environments where adjustments are desired, adjust the set of control parameters according to the data in the data logging section),
 the one or more preferences of the user (para Abstract, para [7-8, 65-66] teaches the signal processing unit 114 further comprises a user controller for controlling the data logging and learning of the user's interactions recorded through the UI 124), and the classification of the input sound (para [71, 73] teaches sound classification such as music).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the processing adjuster in Yamkovoy’s invention as taught by Bramslow, allow user to adjust the volumes to a best setting in daily use in all acoustic environments where adjustments are desired, see Bramslow’s para [66].

Regarding claim 20, Yamkovoy as modified by Bramslow does not teach the claimed limitation of claim 19. The method of claim 11, wherein detecting the one or more environmental parameters comprises detecting at least one of an estimate of a signal-to-noise ratio (SNR) of the input sound, interaural time differences (TDs), interaural level differences (TLDs), an environmental classification of the input sound (para [74] teaches hearing aid processor uses the detected noise classification factor to determine the closest matching noise type), or a geographic location of the hearing device.
Paludan teaches the method of claim 11, wherein detecting the one or more environmental parameters comprises detecting at least one of an estimate of an environmental classification of the input sound (Fig 8, para [74] teaches hearing aid processor uses the detected noise classification factor to determine the closest matching noise type). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein detecting the one or more environmental parameters comprises detecting at least one of an estimate of an environmental classification of the input sound in Yamkovoy’s invention as modified by Bramslow as taught by Paludan, in order to improve user listening comfort, see Paludan’s para [16].

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194 further in view of Paludan 2006/0204025 further in view of Cornelisse 2002/0076072

Regarding claim 7, Yamkovoy as modified by Bramslow further as modified by Paludan does not teach the claimed limitation of claim 7.
Cornelisse teaches the system of claim 4, wherein the processing adjuster is configured to adjust the processing of the microphone signal by selecting an input/output (I/0) curve from multiple I/O curves based on the user command (Para [37-42] Figs 1-6 shows input/output curves, a volume control/adjust unit 66, para [45-48]) and the one or more environmental parameters (see para [10-13] Figs 4A-4B level detector 74, para [36-41]),
 the I/O curves representative of gains of the audio processor for various levels of the input sound for various values of the one or more environmental parameters (see para [32,34,36, 39,41]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the processing adjuster as taught by Cornelisse in Yamkovoy’s invention as modified by Bramslow and Paludan, which allows the input/output characteristic of the individual channels to be distinctly affected by the control.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194 further in view of Howes 2015/0036851


Regarding claim 13, Yamkovoy teaches in para [20] the source signals can be provided wirelessly as, for example, Bluetooth signal.
Yamkovoy as modified by Bramslow does not teach the method of claim 11, further comprising allowing the user to enter the user command using an external device communicatively coupled to the hearing device via a wireless link. 
Howes teaches comprising allowing the user to enter the user command using an external device communicatively coupled to the hearing device via a wireless link (Abstract, para [11-13, 30] wireless device such as a smart phone communicate with the hearing aid firmware via wireless connection).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an electronic device wirelessly communicate with hearing aid in Yamkovoy’s invention as modified by Bramslow as taught by Howes, the changes made to the hearing aid may be communicated over a wireless link between the mobile device and the hearing aid, to improve the performance of the hearing aid as perceived by the listener, see Howes’s para [16].

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194 further in view of Cornelisse 2002/0076072 further in view of Paludan 2006/0204025

Regarding claim 17, Yamkovoy teaches in Fig 2, system 50 uses audio level detector 74 to determine the audio signal level, controller 72 can then increase/decrease the volume via control of device 76/78 the potentiometers in control 80, see para [28-32].
Yamkovoy as modified by Bramslow does not teach the method of claim 11, wherein detecting the one or more environmental parameters comprises detecting the environmental parameters for one or more frequency ranges selected from frequency ranges corresponding to a plurality of frequency channels of the processor adjusting the processing of the microphone signal comprises adjusting the processing of the microphone signal for the selected one or more frequency channels.
Cornelisse teaches adjusting the processing of the microphone signal comprises adjusting the processing of the microphone signal for the selected one or more frequency channels (Abstract, Figs 1A-3, input microphone 32/processed through pre-amplifier 36/analysis filter 42/digital signal processor 46/plurality of frequency domain signals 44-1, 44-2…44-N, each of which is representative of the acoustic information content of the input signal 30 within a specific range or band of frequencies, see para [34-37], Figs 4A-4B, [38-45]).
Paludan teaches wherein detecting the one or more environmental parameters (Figs 6-8, sounds 71 is split into a number of frequency bands using a set of band pass filters 72 are fed to a number of detectors 73, see para [71-74]) comprises detecting the environmental parameters for one or more frequency ranges selected from frequency ranges corresponding to a plurality of frequency channels of the processor adjusting the processing of the microphone signal comprises adjusting the processing of the microphone signal for the selected one or more frequency channels (Para [24-28, Figs 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Cornelisse and Paludan in Yamkovoy’s invention as modified by Bramslow, the perception of speech in that sound environment may be improved, see Paludan’s para [9].

10.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamkovoy 2014/0086427 in view of Bramslow 2006/0222194 further in view of Masaki 2017/0347179

Regarding claim 18, Yamkovoy as modified by Bramslow does not teach the claimed limitation of claim 18.

Masaki teaches the method of claim 11, further comprising learning the one or more user preferences by analyzing one or more signals sensed from the user using one or more biological sensors to infer one or more user preferences (para [96] teaches in ear utility device 201 may be configured to have an array of sensors 206a-206z configured to collect data.  The data collected by sensors may be data related to the user biological data and user’s environment).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate biological sensors in Yamkovoy’s invention as modified by Bramslow as taught by Masaki, in order to improve in ear utility device, see Masaki’s para [42-43].

Regarding claim 19, Yamkovoy does not teach the claimed limitation of claim 19.

Bramslow teaches the method of claim 18, further comprising learning the one or more user preferences by executing a machine learning algorithm to learn one or more preferences automatically over time when the hearing device is used by the user (para [2, 43-46, 78] teaches the UI 124 enables the user to respond to the automatically selected program, or volume setting communicated directly to the signal processor unit 114).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the audio processor further comprises a user preference recorder configured to receive one or more preferences from the user and record the received one or more preferences in Yamkovoy’s invention as taught by Bramslow allow user record his/her preferences and allowing the user to customize the user’s listening experience.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory patenting as being
unpatentable over claims 1-20 of U.S Patent 10,945,086. For example, it is clear that all
the elements of the application claim 1 are to be found in the U.S. Patent claim 1 (as the
application claim 1 fully encompasses U.S. Patent claim 1). The difference between the
application claim 1 and the U.S. Patent claim 1 lies in the fact that the U.S. Patent claim 1 includes many more elements and is thus much more specific. Thus the invention of claim 1 of the U.S. Patent is in effect a “species” of the “generic” Invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 GSPQ2d 2010 (Feb, Cir, 1993). Since application claim 1 is anticipated by claim 1 of the U.S. Patent, it is not patent distinct from claim of the patent.

	Regard claims 2-20 are rejected on the same similar reasons.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653